Citation Nr: 1223963	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-23 041	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for depressive disorder not otherwise specified from May 20, 1992 to April 12, 2001?

2.  What evaluation is warranted for depressive disorder not otherwise specified since April 13, 2001?

3.  Entitlement to an effective date prior to April 13, 2001, for the award of a total disability evaluation for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to April 1990.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1986 to April 1990.

2.  In letters dated June 6, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, as well as her authorized representative, that a withdrawal of the entire appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant and her authorized representative have withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


